DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed February 20, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received February 14, 2020 are acceptable for examination purposes.
Specification
The specification received February 14, 2020 has been reviewed for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites that the second wheel is provided at two places on a side opposite the removal port.  It is not clear how the second wheel (single wheel) can be provided in two places as recited in claim 5.  Rather it would appear that the second wheel is not a wheel (singular) but wheels (plural) and two second wheels are then disposed at two respective places on a side opposite to the removal port.  
Claim Interpretation
Claims 4 and 7-9 appear to recite conditional language as evidenced by the use of the term “if”.  However the claims are to the battery device.  The broadest reasonable interpretation of a device claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur. The structure is present in the device regardless of whether the condition is met and the function is actually performed (MPEP § 2111.04).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (U.S. Patent No. 3,003,573).
As to the battery limitations of claims 1-3, these limitations are not held to further limit the invention therein as the claim is directed to a battery container device and not to a battery and battery container.  While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967);   In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
 As to claim 1, Lorenz discloses a battery container device comprising:
a battery container 24 that removably contains a battery B that supplies power to a driver (tractor); and 
a stopper member 38 provided at a removal port for the battery in the battery container, wherein the stopper member includes an opening part (central opening, see marked-up Fig. 4 below) which has the same center opening as in the instant invention (opening 66 in Fig. 6 for ease of comparison) and is therefore able to allow a first wheel provided on the removal port side in the battery to pass through the removal port during removal of the battery from the battery container (noting that the battery itself is not held to further limit the invention of claim 1 as claim 1 is to the container device alone and not to the battery and container), and a restrictor 39 placed in the same relative manner as the restrictor of the instant invention (restrictors 65 in Fig. 6 for ease of comparison) and is therefore able to restricts a second wheel provided on a side opposite to the removal port in the battery from passing through the removal port during removal of the battery from the battery container (noting that the battery itself is not held to further limit the invention of claim 1 as claim 1 is to the container device alone and not to the battery and container: Fig. 4 as applied to claim 1).

    PNG
    media_image1.png
    786
    859
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    561
    907
    media_image2.png
    Greyscale


	As to claim 2, the restrictor plate 38 is fixed to bottom plate 31 and the restrictor 38 is provided to rise upward from the bottom plate 31 (Fig. 4 as applied to claim 2).
	As to claim 3, the stopper 38 has the same general configuration as the stopper of the instant invention wherein the stopper 38 opening part is centrally located in the stopper and the restrictors 39 are provided on both sides of the central opening part of the stopper 39 (Fig. 4).  As this configuration is the same as the stopper of the instant invention, the stopper of Lorenz can provide the same overlap to the particular wheeled battery of claim 3.  As discussed above, the claimed invention is to the battery container device and not to the container and battery, therefore the battery limitations are not held to further limit the invention of claim 3.  As the structure of Lorenz, which is a battery container, and has the same stopper member as recited in claim 3 as discussed above, the structure of Lorenz not only meets the limitations of the battery container device, but having the same stopper 38, is able to function in the same manner recited in claim 3 if a particular wheeled battery were inserted in to the container of Lorenz.
Allowable Subject Matter
Claims 4 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Claim 5 is allowable for at least the same reasons as claim 4 above, but is further rejected under 35 U.S.C. 112.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery device of claim 4, including the battery container as defined therein and further including the battery with first and second wheels offset from each other when viewed from a removal direction in which the battery is removed.
While Lorenz does teach of the container, the combination of the container and battery having the combined stopper and battery with first and second wheels provided as recited in claim 4 and wherein the stopper of the container interacts with the wheels of the battery as recited therein is not reasonable disclosed or suggested by Lorenz or the remaining prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 09048297A discloses of a battery having wheels on the lower surface of the battery however the wheels are not offset and do not interact with any stopper. U.S. Patent No. 5,806,948 discloses a battery cabinet having a stopper edge that does not have the same configuration as the stopper of claim 1.  U.S. Patent No. 6,219,249 discloses a battery pack having first and second grips.  U.S. Patent Application No. 2012/0328926 discloses a battery pack having parallel oriented wheels and a grip.  The wheels are not offset and there is no stopper/wheel configuration disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725